DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2021 has been entered. 
Claims 1-6, and 8-20, are pending and being examined.

Response to Amendment
The previous objection to the specification is withdrawn in light of the Applicant’s amendment.
The previous rejections of Claims 1-6, and 8-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement are withdrawn in light of the Applicant’s amendment.
The previous rejections of Claims 16-20, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are withdrawn in light of the Applicant’s amendment.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 110256996 A to Wu et al. (hereinafter Wu).
Regarding claims 1, and 5, Wu teaches an aspartic acid ester type polyurea adhesive obtained by mixing A component and B component in a mass ratio of 100: (10-1000), (See abstract), wherein the A component comprises polyaspartate, and component B comprises aliphatic isocyanate trimers or prepolymers thereof (para 11), and wherein the adhesive is applied to a substrate, bonded to another and cured (para 42-45), and is further colorless and transparent (para 58), which meets the claimed clearcoat composition. Wu further teaches the polyaspartate has the formula 
    PNG
    media_image1.png
    113
    264
    media_image1.png
    Greyscale
(para 12), wherein R is an alkyl group and X is a linear or cyclic carbon chain structure (para 14, and wherein the trimer prepolymer is obtained by reacting one or more hydroxyl compounds with a isocyanate trimer wherein the hydroxyl compound can be polycaprolactone polyol  or aromatic polyester polyols (para 16), and the trimer can be Desmodur N3300 (para 19 of English translation, para 16 of Chinese publication), which meets the claimed homopolymer trimer of HDI as cited in para 24 and Table 3, para 41 of the Applicant’s specification. 
.

Claims 2-4, 6, and 11-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu, as applied to claim 1, and further in view of WO 2018163959 A1 in which US 2020/0010723 A1 to Takeno is used as the English equivalent. (hereinafter Takeno).
Regarding claims 2-4, 6, 11-20, as cited above and incorporated herein, Wu teaches claim 1. Wu teaches the HDI trimer of Desmodur N3300A (para 19). Wu further teaches the polyaspartic acid ester is Desmophen NH1420 and/or NH1520 (See examples, para 15 and 34), which meets the claimed polyaspartic ester resin with >NH groups cited in claims 12, 13, and 16. Wu further teaches the component A is prepared by mixing the polyaspartate, fillers, diluents and catalyst (para 26), component B is prepared by mixing the polyisocyanate and the polyol for 2 hours (para 51) with fillers, diluents and stabilizers, (para 27), and component A and component B are then mixed in proportion to obtain the adhesive, (para 28), which meets the 
Wu does not explicitly teach wherein the polycaprolactone polyol has a Mn of 200-2000 the OH equivalent weight cited in claims 2-4, the NCO/OH molar ratio, the NCO/>NH ratio or isocyanate index cited in claims 11-13, 15, and 16.
However, Takeno teaches a polyaspartic coating composition containing (A) an aspartic acid ester and (B) a polyisocyanate obtained from diisocyanate monomers and polycaprolactone polyol (See abstract) used in the field of polyaspartic compositions that are weather and chemical resistant (para 8), which is in the same field of polyaspartic compositions using similar and compatible polyisocyanates as cited above in Wu. Takeno further teaches the polyaspartic acid ester can be Desmophen NH1420 and/or NH1520 (See Table 2, para 331), which is similar and compatible as cited above in Wu. Specifically, in Example 1-8, 100 parts of aspartic acid ester compound (Desmophen NH1420 and 1520), is mixed with 180 parts of polyisocyanate component (P1-3), at a NCO/NH molar ratio of 1.1, (Table 2, para 331), which meets the claimed NCO/>NH ratio cited in claims 12, 13 and 16. Takeno further teaches polycaprolactone polyol can be a polycaprolactone triol having a Mn of 550 (See Examples, para 327) and used in combination with a polyoxyalkylene polyol such as polytetramethylene glycol having a Mn of 1,000 (para 77 and 327).  The above polycaprolactone triol having a Mn of 550 
Takeno also teaches the polyisocyanate component is made with equivalent ratio of isocyanate group and hydroxyl group of 2:1 to 50:1, (para 100), which correlates to an OH/NCO mole ratio of 0.02-0.5 which overlaps and meets the range cited in claim 11. This also means that with excess isocyanate groups, all the hydroxyl groups are reacted and none would remain in the polyisocyanate component. Thus, the above NCO/NH molar ratio of 1.1 in the example (i.e. NCO/(zero OH + NH)), meets the claimed isocyanate index cited in claims 12, 13, 15, and 16.
Takeno further teaches that the above the amount of polycaprolactone polyol and polyoxyalkylene polyol improves weather resistance (para 76-77) and the above amine to isocyanate ratio gives good weather and scratch resistance with good drying property. (para 43-44).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to use the polycaprolactone triol and polytetramethylene glycol amount as well as the NCO/NH molar ratio of Takeno for the polyol and NCO/NH molar ratio in Wu because Takeno teaches the same field of polyaspartic compositions that are weather and chemical resistant   using similar and compatible polyisocyanates as cited above in Wu, and Takeno further teaches that the above the amount of polycaprolactone polyol and polyoxyalkylene polyol improves weather resistance (para 76-77) and the above amine to .

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu, as applied to claim 1 above, and further in view of US 2011/0294934 A1 to Wamprecht et al. (hereinafter Wamprecht).
Regarding claims 8-10, as cited above and incorporated herein, the Wu teaches claim 1. Wu further teaches the polyaspartic ester composition is used in the field of polyaspartic and polyurethane compositions that are clear, corrosion resistance, anti-yellowing resistant, (See abstract), humidity/water resistant, i.e. weather resistant. (para 5-7, and 82). Wu further teaches mass ratio of component A and component B is 100 : (10-1000), and a catalyst is in either component A and/or B, (para 26-27), in an amount of 0.1-10 parts of the composition (para 11).
Wu does not explicitly teach the reactive blocked amine diluent such as aldimine.
However, Wamprecht teaches a two component coating system comprising (A) a polyisocyanate component and (B) an amino-functional polyaspartic acid ester (para 11-15) used in the field of polyurea clear coatings (para 1-2, and 9), which is in the same field of polyurea compositions using similar and compatible components as cited above in Wu. Wamprecht further teaches the (B) amino-functional aspartic acid component can further include blocked polyamines such as aldimines in an amount of up to 50 wt% relative to the portion of the aspartic acid esters in component (B) (para 88). The aldimine meets the reactive 
It would have been obvious to one ordinarily skilled in the art before the effective filing date to further include the amount of blocked polyamines such as aldimines in Wamprecht in the composition of Wu because Wamprecht teaches the same field of polyurea compositions using similar and compatible components as cited above in Wu and Wamprecht also teaches the blocked polyamines are added to increase hardness. (para 88).
Using the above teachings of Wu and Wamprecht, Wu teaches in 100 parts of polyaspartic ester compound, (para 11), and Wamprecht teaches the aldimine up to 50 wt% relative to the portion of the aspartic acid esters in component (B) (para 88). This correlates to up to 100 parts of aldimine in the coating composition, which further correlates to 20.8 wt% or less of the aldimine in the coating composition, which overlaps and meets the amount range cited in claim 10.

Response to Arguments
Applicant's arguments filed 03/03/2021 have been fully considered but they are not persuasive.
On page 9-10, the Applicant argues unexpected results to overcome the obviousness rejection over Wu. Specifically, the clearcoat composition has better gloss retention properties with the polyol-modified isocyanate of N3000A and caprolactone polyol as shown by Tables 3-11 of their examples. This is not persuasive because 1) the data from Tables 3-11 are not an 
First, the data and comparative results are not a comparison to the closest prior art. In this case, Wu teaches in specifically a prepolymer of Desmodur N3900 (i.e. homopolymer HDI trimer) and a polyether polyol NJ-220 in Example 2, (para 47-51), and specifically mentions using Desmodur N3300 can be used as the polyisocyanate (para 19, 73-77). Wu further suggest that the polyol in the prepolymer above can be a polycaprolactone polyol. (para 16). Although, the data from the Applicant’s examples does show a comparison between component B with the N3300 with the polycaprolactone polyol compared to without polycaprolactone polyol, the data does not show a comparison of whether the coating having a prepolymer of polycaprolactone polyol-HDI trimer has better properties than a coating with a prepolymer of polyether polyol-HDI trimer of Wu.
Secondly, Applicant’s claims do not commensurate in scope to the claims. The claims are broadly to any type of caprolactone polyol in any amounts, while the examples in the Tables are directed to two specific types of caprolactone polyols with specific OH values and functionality that are used in a certain molar ratio of OH/NCO. Furthermore, it appears from the Applicant’s examples that is the type of caprolactone polyol such as the functionality and OH value, and the amounts such as molar ration of OH/NCO, that directly affect the properties. It also seems that in other examples, there are even better properties with the reactive diluent aldimine.
Thus, because 1) the data from Tables 3-11 are not an adequate comparison to the closest prior art, and 2) the claims do not commensurate in scope to the claims, the Applicant has not met their burden in establishing unexpected results.  See MPEP 716.02 (a-e).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395.  The examiner can normally be reached on Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/HA S NGUYEN/Examiner, Art Unit 1766